

116 HR 5953 : Preventing Disaster Revictimization Act
U.S. House of Representatives
2020-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 5953IN THE SENATE OF THE UNITED STATESNovember 18, 2020Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACTTo amend the Disaster Recovery Reform Act of 2018 to require the Administrator of the Federal Emergency Management Agency to waive certain debts owed to the United States related to covered assistance provided to an individual or household, and for other purposes.1.Short titleThis Act may be cited as the Preventing Disaster Revictimization Act.2.FlexibilitySection 1216(a) of the Disaster Recovery Reform Act of 2018 (42 U.S.C. 5174a(a)) is amended—(1)by amending paragraph (2)(A) to read as follows:(A)except as provided in subparagraph (B), shall—(i)waive a debt owed to the United States related to covered assistance provided to an individual or household if the covered assistance was distributed based on an error by the Agency and such debt shall be construed as a hardship; and(ii)waive a debt owed to the United States related to covered assistance provided to an individual or household if such assistance is subject to a claim or legal action, including in accordance with section 317 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5160); and ; and(2)in paragraph (3)(B)—(A)by striking Removal of and inserting Report on; and(B)in clause (ii) by striking the authority of the Administrator to waive debt under paragraph (2) shall no longer be effective and inserting the Administrator shall report to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate actions that the Administrator will take to reduce the error rate. 3.Report to CongressThe Administrator of the Federal Emergency Management Agency shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report containing a description of the internal processes used to make decisions regarding the distribution of covered assistance under section 1216 of the Disaster Recovery and Reform Act of 2018 (42 U.S.C. 5174a) and any changes made to such processes.4.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage. Passed the House of Representatives November 17, 2020.Cheryl L. Johnson,Clerk.